DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robers (US 2015/0165917) in view of Hamrin (US 2014/0077761) and further in view of King (US 2013/0169038).
Regarding claim 1, Robers et al. teaches  An electric vehicle (EV) charging system, comprising: a plurality of EV charging stations (see fig. 6a,6b); a plurality of EV supply equipment (EVSE) units (power module, control circuit of fig. 6a) associated with the plurality of EV charging stations, each EVSE unit including a microcontroller unit (MCU) (control module) an EVSE communications bus (see para 0050, wired means) over which the MCUs in the plurality of EVSE units communicate, coordinate, and allocate or apportion an available supply current among the plurality of EVSE units, wherein the plurality of MCUs is configured to reallocate or reapportion the available supply current among the plurality of EVSE units upon plug-in electric vehicles (PEVs) plugging into the EV charging stations to charge (see para 0050, 0051, 0049) and upon PEVs completing charging and unplugging from the EV charging stations  
	Robers fails to teach a solid-state switch that controls whether electrical current is able to flow to said an EVSE unit's associated EV charging station.
	Hamrin et al. teaches a power module for charging of an electric vehicle which incorporates a protection circuit electrically in conjunction with a controller that controls the flow of electric current associated within a  charging station in (see para 0028-0030). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamrin into that of Robers for the purpose of protecting a charging station by incorporating a protection circuit in a charging station module or as part of a power module to prevent damage to circuit component.
	The combination fails to teach a protection circuit made up of specifically solid state switches in a power module.
	It’s well known in the protection art to incorporate relays, switches and transistors for protection purposes.
	King teaches a protection circuit which incorporates a protection circuit in (see fig. 1b, elements (152, 155, 156) as solid state switches as part of a power control module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of King into the combination for a faster protection circuit and reliability with a better response time.

Regarding claim 3,  The combination including Robers teaches further comprising an EVSE panel (housing in see fig. 6a or 6b) which houses  (power module, control module) that receives and supplies the available supply current and within which the EVSE communications bus (wired connection) and plurality of EVSE units are electrically and communicatively configured (see para 0050, 0051 of Robers).  
	Regarding claim 4, The combination including Robers further comprising a gateway through which control pilot signals and other charge control information, directly and indirectly, is conveyed, communicated or exchanged between PEVs plugged into the plurality of EV charging stations and the MCUs in the plurality of EVSE units (see central server which provides bi-directional information exchange, para 0050, 0051, see bi-directional arrows bolden).  
	Regarding claim 5, The combination teaches receiving AC power, known to be either single phase, two phase or three phase usually based on load, furthermore, Robers teaches the possibility of incorporating a transformer in (see para 0053) which by nature transforms AC voltage to a lower voltage or higher depending on the load, and the available supply current allocated or apportioned and reallocated or apportioned among the plurality of EVSE units is derived from two phases of the three-phase utility transformer (see para 0050, 0051 of Robers).  
	Regarding claim 6, The combination teaches  AC charging defined by some other similar or competing EV charging standard (see figs. 6a, 6b of Robers).  
	Regarding claim 19, Robers teaches an electric vehicle supply equipment (EVSE) unit configured in an EV charging system, the EVSE unit, comprising: input line-side terminals; output load-side terminals (see power inputs and power outputs of figs. 6a, 6b); and a controller (control module of fig. 6a or 6b), wherein the controller and configured to both control a maximum allowable charging current available to an associated EV charging station when a plug-in vehicle (PEV) is plugged into the EV charging station (see para 0050-0053) 
	Robers fail to teach a controller and a solid state switch which provides protection to a charging circuit to control a threshold limit (overcurrent mode) in a charging station via means of a power module.
	Hamrin et al. teaches a power module for charging of an electric vehicle which incorporates a protection circuit and a controller that controls the flow of electric current associated with a charging station in (see para 0028-0030) to prevent an overcurrent mode “read as the maximum allowable current”. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hamrin into that of Robers for the purpose of protecting a charging station by incorporating a protection circuit in a charging station module or as part of a power module to prevent damage to circuit components.
	The combination fails to teach a protection circuit made up of specifically solid state switches in a power module.
	It’s well known in the protection art to incorporate relays, switches and transistors for protection purposes.
	King teaches a protection circuit which incorporates a protection circuit in (see fig. 1b, elements (152, 155, 156) as part of a power control module.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of King into the combination for a faster protection circuit and reliability with a better response time.

Claims 2, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robers,  in Hamrin and King in further view of Dai (US 2014/0268464)
Regarding claim 2,  The combination teaches wherein the MCU(s) (see Fig. 6a, Robers) in one or more of the EVSE units is(are) further configured to incorporating the teaching of Hamrin and King as the plurality of EVSE units reallocates or reapportions the available supply current, taught by (see para 0050, Robers).
However the combination does not disclose adjust one or more circuit protection attributes of its/their associated solid-state switch(es).
Yet, Dai in field of  protection circuit for power factor correction teaches adjust one or more circuit protection attributes of its/their associated solid-state switch(es) (see para 0025-003, Dai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the combination with the teachings of Dai by having one or more circuit protection attributes of its/their associated solid-state switch(es) as disclose by Dai in order to provide 
Regarding claim 20, The combination teaches the controller. Yet does not disclose to adjust one or more circuit protection attributes of the solid-state switch as the maximum allowable charging current is controlled and varied.  
However, Dai teaches that it is known to have adjust one or more circuit protection attributes of the solid-state switch as the maximum allowable charging current is controlled and varied (see para 0025-003, Dai).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the controller of the combination with the teachings pf Dai by having adjust one or more circuit protection attributes of the solid-state switch as the maximum allowable charging current is controlled and varied in order to provide a wide range of output power at different values without damaging equipment. 
Regarding claim 21, The combination teache the controller Yet, does not disclose  is further configured to adjust one or more circuit protection attributes of the solid-state switch as PEVs plug into and unplug from the EV charging station.  
However, Dai teaches that it is known to adjust one or more circuit protection attributes of the solid-state switch as PEVs plug into and unplug from the EV charging station.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the  controller of the combination with the teachings of Dai by adjust one or more circuit protection attributes of the solid-state switch as PEVs plug into and unplug from the EV charging station in order to a wide range of output power at different values without damaging equipment

Claim 7, 8 and 10 are rejected under 35 USC 103 rejection is rejected under 35 U.S.C. 103 as being unpatentable over Robers, Hamrin and King and further in view Mazumder (US 2022/0060102)
	Regarding claim 7, The combination teaches a transformer for receiving AC power or source (see Para 0053 of Robers) as a possibility which would be coupled to a protection circuit as taught by the combination including Hamrin and King. The combination teaches available supply current allocated or apportioned and reallocated or reapportioned among the plurality of EVSE units is derived from an AC utility transformer (see para 0050,0051 of Robers) but fails to teach the solid-state switch (protection circuit, taught by Hamrin and King) in each of the three-phase EVSE units includes one or more solid- state switches disposed in each of three current-carrying conductors L1, L2, L3.  
	The combination does not disclose a protection circuit coupled to an AC source wherein the AC power source is a three phase power wherein a protection switch made of switches are disposed on three lines (L1, L2, L3).
However, Mazumder teaches a protection circuit coupled to an AC source wherein the AC power source is a three phase power wherein a protection switch made of switches are disposed on three lines (L1, L2, L3) (see AC main 3ɸ Fuse 304, 306 and 308, Fig. 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mazumder in order to provide protection to each phase component and to the overall system. 
	Regarding claim 8, The combination teaches  wherein each of the EVSE units further comprises a rectifier that converts AC power to DC power, and the EVSE units are configured to support DC “fast” charging in (see para 0053 of Robers).  
Regarding claim 10, the combination teaches wherein the MCUs in the EVSE units are configured to regulate the DC voltages produced at the outputs of the rectifiers (see para 0050-0053 of Robers). Note that the control module would control the power module which includes the rectifiers.  

Claim 9 is rejected under 35 USC 103 rejection is rejected under 35 U.S.C. 103 as being unpatentable over Robers, Hamrin, King and Mazumder and further in view Dai et al (US 2014/0268464).
Regarding claim 9 the combination teaches they system. Yet does not disclose the solid-state switches in the EVSE units are configured and controlled by their respective MCUs to perform power factor correction.
Yet, Dai in the same filed teaches the solid-state switches in the EVSE units are configured and controlled by their respective MCUs to perform power factor correction
 (see para 0025-0031, Dai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dai by having the solid-state switches in the EVSE units are configured and controlled by their respective MCUs to perform power factor correction in order to provide a dynamic protection that can adjust to a variety of protective circumstances.  

Claim 11 is rejected under 35 USC 103 rejection is rejected under 35 U.S.C. 103 as being unpatentable over Robers, Hamrin, King and Mazumder and further in view Dai Mazumder (US 2022/0060102)
Regarding claim 11 the combination teaches the EVSE. 
Yet, does not disclose comprises an air-gap disconnect unit connected in series with the one or more solid-state switches disposed in three current-carrying conductors L1, L2, L3, between input line- side terminals and output load-side terminals of said each EVSE unit.  
Yet, Dai in the same filed teaches an air-gap disconnect unit connected in series with the one or more solid-state switches (see para 0025-0031, Dai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dai by having an air-gap disconnect unit connected in series with the one or more solid-state switches in order to perform power factor correction in order to provide a dynamic protection that can adjust to a variety of protective circumstances.  
Further, Mazumder teaches a protection circuit coupled to an AC source wherein the AC power source is a three phase power wherein a protection switch made of switches are disposed on three lines (L1, L2, L3) (see AC main 3ɸ Fuse 304, 306 and 308, Fig. 10). 



Claims  14 and 18 are rejected under 35 USC 103 rejection is rejected under 35 U.S.C. 103 as being unpatentable over Robers, Hamlin, King and Deore (US 2022/0006250)
Regarding claim 14, The combination fails to teach a power distribution system configured as busplugs and comprises a busway with receptacles that the busplugs plug into. 
Deore teaches a power distribution system wherein a busway can be provided with busplugs in (see para 0003, 0004) to provide power to a load as means of transferring power from a source.
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of being well known in the art to supply power from a source to a load by using busplugs and busway before the effective filing date of the claimed invention by using known conduit methods to effectively power loads.  
	Regarding claim 18, The combination wherein one or more of the EVSE units each further comprises a rectifier that converts AC power to DC power, and said one or more of the EVSE units are configured to support DC “fast” charging (see para 0053 of Robers).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 3336027)
Regarding claim 15, the combination teaches that power is distributed through the busway, and the available supply current allocated or apportioned and reallocated or reapportioned among the plurality of EVSE units is derived from the AC power distributed through the busway
Yet, the combination does not disclose the EVSE charging system further comprises a three-phase utility transformer, AC power from two phases of the three-phase utility transformer.   
However, Sato in the field of power supply device that convert commercial three-phase AC power into a single-phase output teaches that it is known to have a three-phase utility transformer, AC power from two phases of the three-phase utility transformer (see Fig. 6a of 6b.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sato into the combination of record in order to provide a large capacity of output power without increasing substantial cost. 

Claim 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robers, Hamlin, King and Deore in further view of Khaligh (US 2022/0321016)
Regarding claim 16, The combination teaches the available supply current allocated or apportioned and reallocated or reapportioned among the plurality of EVSE units is derived from the AC power distributed through the busway
However, Khaligh in the same filed teaches a three-phase utility transformer, AC power from all three phases of the three-phase utility and three-phase AC power distributed (see 312, Fig 3B) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khaligh by having a three-phase utility transformer, AC power from all three phases of the three-phase utility and three-phase AC power distributed in order to provide a large capacity of output power without increasing substantial cost in addition to a redundant system that can use any single or combination of phases as needed. 
Regarding claim 17, The combination teaches, the DC power is distributed through the busway, and the available supply current allocated or apportioned and reallocated or reapportioned among the plurality of EVSE units is DC power derived from the DC power distributed through the busway (see para 0013-0015).
Yet, the combination does not disclose the EV charging system further comprises a three-phase utility transformer and a high-power three-phase rectifier configured to convert three-phase AC power supplied at the output of the three-phase utility transformer to DC power.
However, Khaligh in the same filed teaches a three-phase utility transformer and a high-power three-phase rectifier configured to convert three-phase AC power supplied at the output of the three-phase utility transformer to DC power (see  312 and 114-N, para 0075-0077, Fig. 3b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khaligh by having a high-power three-phase rectifier configured to convert three-phase AC power supplied at the output of the three-phase utility transformer to DC power in order to have a significant amount of output power that can be provided at a wide range of voltage output vales at a consistent power output without having transient or disturbances (i.e. voltage ripple).  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Robers (figs. 6a, 6b), Hamrin and King and further in view of Robers (fig. 2).
Regarding claim 22, The combination teaches a panel in (see Figs. 6a, or 6b) configured as a two electrical panels interconnected with controllers and in commnucation with a remote server but fails to teach a panel unit which holds “multiple EVSE units”  and wherein the EVSE unit is configured in an electrical distribution panel, among other EVSE units, the electrical distribution panel is configured to distribute a supply current to the EVSE unit and the other EVSE units, the EVSE unit is communicatively coupled to the other EVSE units via an EVSE communications bus, and the controller of the EVSE unit is configured to communicate and coordinate with controllers in the other EVSE units and allocate or apportion the supply current among the EVSE unit and the other EVSE units.  
However, Fig. 2 teaches multiple power modules (EVSE units) interconnected together within a single panel and connected via a bus wherein power can be assigned dynamically to ports and eventually to loads in (see para 0013-0015).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the teaching of fig. 2 into that of the individual panels to accommodate multiple EVSE units (equivalent to the panel holding power modules respectively of fig. 6a or 6b) within the single panels (UP panel and the bottom panel) to provide backup by means of multiple power modules, instead of a single power modules of figs. 6, to provide redundancy and also, to offer different power options (limits) for the various different loads.
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Robers,  in Hamrin and King in further view of Kanzaki et al (US 2015/0210232).

Regarding claim 12,  the combination teaches the EVSE and plurality of EVSE units.
Yet does not disclose a closeable air gap connected in series with said each EVSE unit's associated solid-state switch, between input line-side terminals and output load-side terminals of said each EVSE unit.  
However, Kanzaki in the filed of Vehicle control teaches that it is known to have a closeable air gap connected in series with said each EVSE unit's associated solid-state switch, between input line-side terminals and output load-side terminals of said each EVSE unit (see 120, 200a and para 0060-0062).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the combination with the teachings of Kanzaki by having a closeable air gap connected in series with said each EVSE unit's associated solid-state switch, between input line-side terminals and output load-side terminals of said each EVSE unit in order to provide an extra layer of protection in addition to a device that when opened cannot have any electrical current and thus preventing any leakage or excess current to damage the system or a vehicle. 

Regarding claim 23, the combination teaches the EVSE unit, Yet does not disclose an air-gap disconnect unit having a closeable air gap connected in series with the solid-state switch, between the input line-side terminals and output load-side terminals.  
However, Kanzaki in the filed of Vehicle control teaches that it is known to have air-gap disconnect unit having a closeable air gap connected in series with the solid-state switch, between the input line-side terminals and output load-side terminals (see 120, 200a and para 0060-0062).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the combination with the teachings of Kanzaki by having air-gap disconnect unit having a closeable air gap connected in series with the solid-state switch, between the input line-side terminals and output load-side terminals in order to provide an additional layer of protection in addition to a device that when opened cannot have any electrical current and thus preventing any leakage or excess current to damage the system or a vehicle



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Robers,  in Hamrin and King in further view of Brown (US 2011/0169447)

Regarding claim 26, the combination teaches the EVSE unit.
Yet does not disclose a ground-fault circuit interrupter (GFCI) operable to detect ground faults both when the PEV is plugged into the EVSE unit's associated EV charging station and when no PEV is plugged into the EVSE unit's associated EV charging station.  
However, Brown in field of electric vehicle charging system teaches that it is known to have a ground-fault circuit interrupter (GFCI) operable to detect ground faults both when the PEV is plugged into the EVSE unit's associated EV charging station and when no PEV is plugged into the EVSE unit's associated EV charging station (see Fig. 37 and 38 para 0122 and 0123)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the combination with the teachings of Brown in order to provide a ground-fault circuit interrupter (GFCI) operable to detect ground faults both when the PEV is plugged into the EVSE unit's associated EV charging station and when no PEV is plugged into the EVSE unit's associated EV charging station in order to prevent an type of electrocution of users equipment that can cause damages to sensitive and expensive equipment also prevent users form electrocution or death.  

Claims 27-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over  Robers  in view of Dai et al (US 2014/0268464). 
Regarding claim 27, Robers teaches an electric vehicle (EV) charging system including a plurality of electric vehicle supply equipment (EVSE) units in (see figs. 6a, 6b), an EV charge control and method, comprising: allocating or apportioning a supply current among the plurality of EVSE units, each EVSE unit configured to limit, control and adjust a maximum allowable charging current available for supply to an associated EV charging station and plug-in vehicle (PEV); and reallocating or reapportioning the supply current among the EVSE units as other PEVs plug into other EV charging stations of the EV charging system to charge and as other PEVs complete charging and unplug from other EV charging stations of the EV charging system in (see para 013-0016, 0050-0053).
	Yet, Robers does not disclose circuit protection configured to provide circuit protection to its associated EV charging station and PEV, and one or more EVSE units of the plurality of EVSE units is/are configured to adjust its/their maximum allowable charging current(s) depending on how the supply currents is reallocated or reapportioned. 
	However, Dai teaches that it is known to have a circuit protection wherein each configured to provide circuit protection configured to adjust its/their maximum allowable charging current(s) depending on how the supply currents is reallocated or reapportioned (see para 0025-003, Dai). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dai by having a circuit protection wherein each configured to provide circuit protection configured to adjust its/their maximum allowable charging current(s) depending on how the supply currents is reallocated or reapportioned in order to provide a dynamic protection that can adjust to a variety of protective circumstances.  
Regarding claim 28, The combination teaches one or more EVSE units of the plurality of EVSE units is/are configured to adjust its/their one or more circuit protection attributes depending on to what extent its/their corresponding maximum allowable charging current(s) is/are adjusted (see para 0025-0031, Dai).	
Regarding claim 29, The combination teaches setting circuit protection attributes provided by the EVSE units depending on how the supply current is allocated or apportioned among the plurality of EVSE units; and adjusting one or more of the circuit protection attributes depending on how the supply current is reallocated or reapportioned among the EVSE units (see para 0025-0031, Dai).	
Regarding claim 33, The combination teaches reallocating or reapportioning the supply current among the EVSE units is performed according to a rules-based charge allocation algorithm (see Robers et al., para 0041-0050).  
Regarding claim 34, The combination teaches the rules-based charge allocation algorithm comprises a weighting-based charge allocation algorithm (see Robers et al., priority weight based algorithm, 0041-0050).  
Regarding claim 35, The combination teaches the rules-based charge allocation algorithm includes a priority-based charge allocation algorithm (Robers et al., see abstract).  

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Robers in view of Dai and further in view of King (US 2013/0169038).
Regarding claim 30, The combination teaches wherein each EVSE unit of the plurality of EVSE units a controller that controls whether the electrical current is able to flow to said each EVSE unit's associated EV charging station and associated PEV.   
Yet does not disclose comprises a solid-state switch through which an electrical current flows to an associated EV charging station and associated PEV.
King teaches a protection circuit which incorporates a protection circuit in (see fig. 1b, a solid-state switch (152, 155, 156) through which an electrical current flows to an associated EV charging station and associated PEV.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of King into the combination for a faster protection circuit and reliability with a better response time.
Regarding claim 31, the combination teaches setting circuit protection attributes of the solid-state switches of the plurality of EVSE units depending on how the supply current is allocated or apportioned among the plurality of EVSE units; and adjusting one or more circuit protection attributes of one or more solid-state switches in one or more associated EVSE units of the plurality of EVSE units depending on how the supply current is reallocated or reapportioned among the plurality of EVSE units (see Col 3 line 40 Col 4 line 20, Fig. 1 and 2; Davis).  
Regarding claim 32, the combination teaches setting circuit protection attributes of the solid-state switches of the plurality of EVSE units depending on how the supply current is allocated or apportioned among the plurality of EVSE units; and adjusting one or more circuit protection attributes of one or more of the solid-state switches in one or more associated EVSE units as PEVs plug into EV charging stations of the EV charging system to charge and as other PEVs complete charging and unplug from other EV charging stations of the EV charging system (see Col 3 line 40 Col 4 line 20, Fig. 1 and 2; Davis).   


Allowable Subject Matter
Claims 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 25 depends of claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             November 4, 2022